Citation Nr: 0704192	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement an increased rating for psychoneurosis, 
currently evaluated as noncompensable.  

2.  Entitlement to service connection for bilateral knee 
disorder.  

3.  Entitlement to service connection for a respiratory 
disorder.  

4.  Entitlement to service connection for residuals of a cold 
injury to ears, hands, feet and legs.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Observers


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June1949 to June 
1950.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In December 2006 the veteran testified at a Board hearing.  
The Board notes that the veteran's service connection claims 
for lung and knee problems have been recharacterized as 
reflected on the cover page.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that while aboard the USS Sabine during 
service, he was exposed to drastic temperatures due to his 
duties in the boiler room and work on deck while the ship was 
in the Arctic and North Atlantic regions.  The Navy's July 
1957 summary of the sick call log entries revealed that the 
veteran received hydro therapy and diathermy treatment for 
his legs in 1950.  Based on the veteran's medical history, a 
private medical doctor in letters dated in June 2004 and 
April 2005 attributed his symptoms of cold sensitivity and 
chronic knee pain to cold exposure in service.  VA medical 
records dated in 2004 to 2005 included diagnoses of chronic 
patellofemoral arthralgia, possible Raynaud's phenomenon and 
distal paresthesias, painful in hands and feet.  Under these 
circumstances, further service records need to be obtained 
and the veteran should be scheduled for a VA examination to 
determine the nature and etiology of his claimed bilateral 
knee disorder and residuals of cold injury.  

The veteran's August 1950 Report of Medical History for 
extended active duty service showed he had pain in his chest.  
VA June 2004 VA treatment records indicated the veteran had a 
50 year history of a mild chronic cough.  In an October 2003 
statement, he claimed he was exposed to asbestos aboard the 
USS Sabine.  VA must analyze service connection claims for 
asbestosis or asbestos-related disabilities under the 
guidelines set forth in Veterans Benefits Administration 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 
7.21 (January 31, 1997).  See Ennis v. Brown, 4 Vet. App, 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  The Board notes that these provisions were recently 
rescinded and are now found at M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, which was effective December 13, 2005.  
It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  See Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  According to 
these guidelines, the most common disease is interstitial 
pulmonary fibrosis (asbestosis), the clinical diagnosis of 
which requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Under the 
circumstances of this case, a medical opinion as to the 
etiology of any currently diagnosed lung disorder must be 
sought.  

The veteran's last VA mental examination was in November 2003 
and the veteran's representative has indicated that it does 
not currently reflect an accurate evaluation of the veteran's 
service-connected psychoneurosis.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the case 
must be returned to the RO for such an examination.  

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA regarding his increased rating claim 
for psychoneurosis.  The United States Court of Appeals for 
Veterans Claims has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in appellate review, it appears that the only 
recourse is to return the case to the RO so that the veteran 
may be furnished VCAA notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that the veteran 
is furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and evidence 
not of record that is necessary to 
substantiate his claim for an increased 
rating for psychoneurosis, (b) the 
information and evidence that VA will seek 
to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  

2.  The RO should obtain the veteran's 
1949-1950 entries in the sick call log of 
the U.S. Naval Air Station in Norfok, VA, 
which may require contacting the National 
Personnel Records Center and U.S. Naval 
Air Station in Norfolk.  

3.	Afterwards, the veteran should be 
schedule for an appropriate VA examination 
to determine the nature and etiology of 
his claimed bilateral knee disorder and 
residuals of a cold injury to ears, hands, 
feet and legs.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All medically 
indicated special studies and tests, 
including x-rays, should be accomplished.  

a.)	  The examiner should clearly 
report all examination and special 
test findings and clearly indicate 
whether or not medical diagnoses of 
a bilateral knee disorder and 
residuals of cold injury are 
warranted.  If so diagnosed, the 
parts of the body affected by the 
residuals of cold injury should be 
set forth.  The examiner should 
comment whether any bilateral knee 
disorder is separate from the 
residuals of the veteran's cold 
injury.  

b.)	  After reviewing the claims 
file and considering the veteran's 
contentions that his cold injury 
residuals are due to in-service 
exposure to drastic temperature 
fluctuations, the examiner should 
offer an opinion as to whether it 
is at least as likely as not (a 50% 
or higher degree of probability) 
that the veteran's bilateral knee 
disorder and residuals of cold 
injury are due to service.  A 
detailed rationale for all opinions 
expressed should be furnished. 

4.  The veteran should be scheduled for an 
examination with a respiratory specialist 
familiar with asbestos cases.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  The examiner should review 
all pertinent medical evidence, examine 
the veteran, perform all necessary 
clinical testing, including x-rays, and 
render all appropriate diagnoses.  The 
examiner should specifically state whether 
any complaints are due to asbestosis or an 
asbestos-related disease.  If a diagnosis 
is made, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any in-service exposure 
to asbestos caused the veteran's current 
disability.  The examiner should 
specifically comment on the significance 
of the veteran's post-service occupations.  
All opinions expressed must be supported 
by complete rationale.

5.  Finally, the veteran should be 
scheduled for an appropriate VA 
examination to determine the current 
nature and severity of his service-
connected psychoneurosis.  The claims file 
should be made available to the examiner 
in connection with the examination.  The 
examination should include any diagnostic 
tests or studies for an accurate 
assessment of the disorder.  Examination 
findings should be reported to allow for 
evaluation of the psychoneurosis under 38 
C.F.R. § 4.114, Code 9411 (2006).  

6.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


